Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  June 15, 2021                                                                                   Bridget M. McCormack,
                                                                                                               Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                         David F. Viviano
  162891(23)                                                                                         Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh
                                                                                                      Elizabeth M. Welch,
  In re INDEPENDENT CITIZENS                                                                                        Justices
  REDISTRICTING COMMISSION FOR STATE
  LEGISLATIVE AND CONGRESSIONAL
  DISTRICT’S DUTY TO REDRAW DISTRICTS
  BY NOVEMBER 1, 2021.                                             SC: 162891

  __________________________________________/

        On order of the Chief Justice, the motions of amicus Michigan Senate for ten
  minutes of oral argument time and for immediate consideration are GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 15, 2021

                                                                             Clerk